UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7719


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE HILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-00707-HFF-6)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Hill, Appellant Pro Se.        Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wayne Hill appeals the district court’s order denying

his motion for a delayed direct appeal.                             Hill was sentenced in

March 2006 and did not file an appeal.                             In July 2009, he filed

the underlying motion seeking permission from the district court

to note a delayed appeal.                   Assuming the ten-day appeal period

specified         in   Fed.    R.    App.    P.       4(b)    is     no    longer     considered

jurisdictional, see generally Bowles v. Russell, 551 U.S. 205,

209-14 (2007), we find no basis in the record to justify an

extension         of   the    more    than    three          years    requested        by   Hill.

Accordingly, we affirm the district court’s denial of Hill’s

motion. * We dispense with oral argument because the facts and

legal       contentions       are    adequately         presented          in   the    materials

before      the    court      and    argument         would    not        aid   the   decisional

process.

                                                                                        AFFIRMED




        *
       To the extent the district court relied on the appellate
waiver contained in Hill’s plea agreement, we decline to adopt
this reasoning. See United States v. Poindexter, 492 F.3d 263,
273 (4th Cir. 2007).



                                                  2